FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, February 28, 2014 Ger. Gen. N° 27/2014 Mr. Fernando Coloma C. Superintendent for Securities and Insurance Companies Superintendence of Securities and Insurance Av. Libertador Bernando O’Higgins 1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, subsection 2, of the Securities Market Law 18,045, and the provisions of General Rule No.346 of the Superintendence, duly authorized, and on behalf of EnersisS.A. (the “Company”), I hereby inform you of a Significant Event: At its meeting held today, the Board of Directors of Enersis S.A.,by those in attendance, unanimously agreed to propose a final dividend distribution of 50% of the Company’s 2013 net income, to the Ordinary Shareholders Meeting of Enersis S.A., to be held on April 23, 2014. This represents a distribution of Ch$ 6.70683 per share, of which Ch$ 1.42964 per share paid in January 2014 as an interim dividend will be deducted. As a consequence of this, the amount to be distributed as definitive dividend to the shareholders of the company would be Ch$ 5.27719 per share. This would represent a total distribution of Ch$ 329,257 million attributable to the net income as of December 31, 2013. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c.: Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander Santiago – Bond Holders Representative Depósito Central de Valores SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:March 04, 2014
